Citation Nr: 1018590	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-42 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's diabetes mellitus for the period 
prior to January 19, 2007.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's diabetes mellitus for the period on 
and after January 19, 2007.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1965 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
Veteran's diabetes mellitus.  In December 2006, the Board, in 
pertinent part, remanded the issue of an increased evaluation 
for the Veteran's diabetes mellitus to the RO for additional 
action.  In August 2007, the RO increased the evaluation for 
the Veteran's diabetes mellitus from 20 to 40 percent and 
effectuated the award as of January 19, 2007.  In March 2008, 
the Board remanded the Veteran's claims to the RO for 
additional action.  

The issue of an evaluation in excess of 40 percent for the 
Veteran's diabetes mellitus for the period on and after 
January 19, 2007, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  

In May 2008, the Veteran submitted informal claims for 
increased evaluations for his right lower extremity and left 
lower extremity peripheral neuropathy.  The issues have not 
been adjudicated by the RO.  Therefore, the Board does not 
have jurisdiction over them], and they are referred to the RO 
for appropriate action.  


FINDING OF FACT

Prior to January 19, 2007, the Veteran's Type II diabetes 
mellitus was objectively shown to require the use of insulin, 
a restricted diet, and regulation of activities.  



CONCLUSION OF LAW

The criteria for a 40 percent evaluation for the Veteran's 
diabetes mellitus for the period prior to January 19, 2007, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326(a), 4.119, Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluation of the Veteran's diabetes mellitus during the 
period prior to January 19, 2007, the Board observes that the 
RO issued VCAA notices to the Veteran in December 2003, 
January 2007, and April 2008 which informed him of the 
evidence generally needed to support a claim of entitlement 
to an increased evaluation and the assignment of an effective 
date for such evaluation; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The December 2003 VCAA notice was issued prior to 
March 2004 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  There remains no issue as 
to the substantial completeness of the Veteran's claim.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).


I.  Historical Review

The Veteran's service treatment records make no reference to 
diabetes mellitus.  The Veteran served in the Republic of 
Vietnam.  A July 1997 hospital discharge summary from William 
Beaumont Hospital indicates that the Veteran had a history of 
insulin-dependent Type II diabetes mellitus.  In July 2002, 
the RO established service connection for diabetes mellitus; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of July 9, 2001.  In September 2002, 
the RO increased the evaluation for the Veteran's diabetes 
mellitus from 10 to 20 percent and effectuated the award as 
of July 9, 2001.  

The report of a December 2003 VA examination for compensation 
purposes states that the Veteran was diagnosed with 
insulin-dependent Type II diabetes mellitus, mild bilateral 
lower extremity diabetic peripheral neuropathy, and erectile 
dysfunction secondary to diabetes mellitus.  In March 2004, 
the RO granted service connection for both right lower 
extremity peripheral neuropathy and left lower extremity 
peripheral neuropathy; assigned 10 percent evaluations for 
those disabilities; granted special monthly compensation 
based on the loss of use of a creative organ; and effectuated 
the awards as of February 5, 2003.  In August 2007, the AMC 
increased the evaluation for the Veteran's diabetes mellitus 
from 20 to 40 percent and effectuated the award as of January 
19, 2007.  


II.  Evaluation Prior to January 19, 2007

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  A 20 percent 
evaluation is warranted for diabetes mellitus requires the 
use of insulin and a restricted diet or the use of an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation requires the use of insulin, a restricted diet, 
and regulation of activities.  A 60 percent evaluation 
requires the use of insulin, a restricted diet, and 
regulation of activities; episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
and complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities); episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider; and either a progressive loss of weight and 
strength or complications that would be compensable if 
separately evaluated.  Compensable diabetic complications are 
to be separately evaluated unless they are part of the 
criteria used to support a 100 percent schedular evaluation.  
Noncompensable complications are considered to be part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  

A June 2003 treatment record from A. S. A., M.D., reflects 
that the Veteran's diabetes mellitus needed better glycemic 
control.  Dr. A. indicated that the Veteran's diabetes 
mellitus required insulin, dietary restriction, and regulated 
activities including the avoidance of strenuous activities 
and working in high places.  
At the December 2003 VA examination for compensation 
purposes, the Veteran complained of tingling and a needle 
sensation in the feet.  He reported that he took insulin and 
followed both a prescribed restricted diet and a restriction 
against strenuous activity and working in high places.  The 
Veteran was diagnosed with well-controlled Type II diabetes 
mellitus, mild bilateral lower extremity diabetic peripheral 
neuropathy, and erectile dysfunction secondary to diabetes 
mellitus  

A May 2004 written statement from Dr. A. indicates that he 
had the Veteran "regulate all of his activities including 
all occupational and recreational activities."  A May 2004 
written statement from K. J. W., D.O., conveys that he had 
ordered the Veteran to "regulate all of his activities" and 
"to avoid all strenuous activities.'  

Prior to January 19, 2007, the Veteran's Type II diabetes 
mellitus was objectively shown to require the use of insulin, 
a restricted diet, and regulation of activities.  Such 
findings merit assignment of a 40 percent evaluation under 
the provisions of Diagnostic Code 7913.  The record is devoid 
of objective evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  
In the absence of such findings, the Board concludes that a 
40 percent evaluation and no higher is warranted for the 
Veteran's diabetes mellitus for the period prior to January 
19, 2007.  

The Veteran's clinical findings for the period prior to 
January 19, 2007, fall directly within the criteria for a 40 
percent evaluation under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Given that fact, referral for 
consideration of assignment of an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2009).  


ORDER

A 40 percent evaluation for the Veteran's diabetes mellitus 
for the period prior to January 19, 2007, is granted subject 
to the law and regulations governing the award of monetary 
benefits.  
REMAND

In a May 2008 written statement, the Veteran advanced that 
his diabetes mellitus "had increased in severity."  In 
reviewing the record, the Board observes that the Veteran was 
last afforded a VA examination for compensation purposes in 
January 2007.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given the Veteran's assertion that his diabetes 
mellitus has increased in severity since January 2007, the 
Board finds that an additional VA evaluation would be helpful 
in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and severity of his diabetes mellitus.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
expressly state whether the Veteran's 
diabetes mellitus is manifested by 
episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year or twice a 
month visits to a diabetic care provider.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

2.  Then readjudicate the issue of the 
Veteran's entitlement to an evaluation in 
excess of 40 percent for his diabetes 
mellitus for the period on and after 
January 19, 2007.  If the benefit sought 
on appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


